Citation Nr: 9925417	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  94-32 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether the veteran's disability compensation was 
appropriately apportioned for two minor children in June 
1990.

ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
August 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1990 special apportionment 
decision by the Department of Veterans Affairs (VA) Regional 
Office, New York, New York.  

During the course of this appeal, the veteran's claims file 
has been transferred to the jurisdiction of the Roanoke, 
Virginia Regional Office (RO).  

The Board notes that the procedural requirements pertaining 
to simultaneously contested claims have not been met in that 
the veteran was not provided a copy of the appellant's 
substantive appeal and the statement of the case.  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. §§ 19.100, 
19.101, 19.102 (1998).  In light of the Board's disposition 
of the appellant's appeal, the Board finds that the failure 
to comply with the requirements for contested claims has not 
prejudiced his case, and that the Board may proceed with a 
decision on this issue on appeal without additional 
development.  See Bernard v. Brown, 4 Vet. App. 384 (1994).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  During the period in question, the amount of the 
apportionment was reasonable in light of the veteran's 
unemployment, the amount of disability compensation awarded 
to him and the number of dependents involved.


CONCLUSION OF LAW

The veteran's disability compensation was properly 
apportioned in June 1990.  38 U.S.C.A. § 5307 (West 1991); 
38 C.F.R. §§ 3.450, 3.451 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Background

The appellant contends that the amount of apportionment of 
disability compensation provided to her is insufficient for 
the care of her children.  She points out that the veteran 
was ordered in their divorce decree to pay $93 per week for 
the support of their children.  

The evidence shows that the veteran was granted service 
connection for residuals of a shell fragment wound of the 
right shoulder, rated 20 percent disabling and otitis externa 
with temporomandibular joint syndrome rated 10 percent 
disabling, effective August 1970.  The veteran has a combined 
disability rating of 30 percent.  

In September 1989, the appellant filed a claim for 
apportionment of the veteran's disability compensation 
benefits on behalf of their two minor children, Rajah and 
Rhys.  She asserted that she and the children live separate 
from the veteran and that he has refused to support his 
children.  In a statement received in March 1990, the 
appellant related that she was divorced from the veteran and 
was presently earning approximately $17,000 per year.  She 
further stated that the veteran had adamantly refused to 
consider sending some sort of support for their children 
although he was obligated by their divorce decree to pay her 
$93 per week ($46.50 per child).  In a financial status 
report received in March 1990, the appellant reported income 
of approximately $1,000 per month and monthly expenses of 
approximately $1,400.  She said that she was behind in her 
payments to creditors.  

Certified copies of the children's birth certificates were 
submitted into file in May 1990. 

In a June 1990 statement, the veteran requested that his 
disability compensation not be apportioned, as it was his 
only means of support.  He reported that his compensation 
amounted to only $294 a month and that he was required to 
live with his relatives to survive.  

By a special apportionment decision in June 1990, the 
appellant was awarded an apportionment of the veteran's 
disability compensation in the amount of $50 for the 
veteran's two minor children.  The veteran was notified of 
this determination that same month.  

In statements dated in October 1990, the veteran maintained 
that the appellant has the financial ability to support their 
two children without his assistance.  He averred that he had 
no food to eat, no money to spend and was "wearing the same 
old clothes and shoes".  

The veteran's disability compensation was further adjusted by 
an RO apportionment decision in June 1994 which increased the 
award to the appellant on behalf of the veteran's children 
from $50 to $60 per month.

The appellant in her August 1994 substantive appeal to the 
Board has stated that she believes that the amount of the 
veteran's compensation she presently receives as an 
apportionment is fair.  She however argues that the veteran 
is entitled to increased disability compensation as a result 
of injuries, both physical and mental, he sustained in 
service.  

Analysis

All or any part of compensation payable on account of any 
veteran may be apportioned if the veteran's children are not 
in his custody and if the veteran is not reasonably 
discharging his responsibility for the children's support.  
38 U.S.C.A. § 5307(a) (West 1991); 38 C.F.R. § 3.450 (1990).  
In addition to the provisions in 38 C.F.R. § 3.450, if 
hardship is shown to exist the veteran's compensation may be 
specially apportioned between the veteran and his dependents 
on the basis of the facts of the individual case as long as 
apportionment does not cause undue hardship to the other 
parties in interest.  38 C.F.R. § 3.451.

As noted above, the appellant contends that the amount of 
apportionment of disability compensation provided to her is 
insufficient for the care of her children.  
While the appellant further argues that the veteran is not 
receiving VA disability compensation commensurate with the 
degree of impairment resulting from his service-connected 
disability the issue before the Board, as developed by the 
RO, is whether the amount apportioned to her by the RO in 
June 1990 was proper.
 
The governing regulation provides that in determining the 
basis for special apportionment, consideration will be given 
to such factors as:  Amount of Department of Veterans Affairs 
benefits payable; other resources and income of the veteran 
and those dependents on whose behalf apportionment is 
claimed; the special needs of the children, his or her 
dependents, and the apportionment claimants.  The amount 
apportioned should generally be consistent with the total 
number of dependents involved.  Ordinarily, apportionment of 
more than 50 percent of the veteran's benefits would 
constitute undue hardship to him or her while apportionment 
of less than 20 percent of his or her benefits would not 
provide a reasonable amount for any apportionee.  38 C.F.R. 
§ 3.451.  

In June 1990, the veteran was receiving VA disability 
compensation at the 30 percent rate of $220 per month.  
Information on file shows that he has been unemployed since 
1986 and had no other source of income.  The amount 
apportioned to the appellant for the veteran's children 
represented approximately 25 percent of the veteran's total 
VA disability compensation and thus was a reasonable amount 
under the circumstances.  

Balancing the essential needs of the veteran with the facts 
and circumstances as presented by the appellant, the Board 
finds that the amount of VA disability apportioned by the RO 
in June 1990 was fair and equitable to the parties involved.

Here, we observe that the appellant, as opposed to the 
veteran, has maintained employment and is receiving 
continuing wage income amounting to approximately $1,000 per 
month.  While her expenses exceed her income, she has 
indicated that she has been able to provide for basic 
essentials such as food and housing for the veteran's 
children.  It thus appears that apportionment of the 
veteran's disability compensation in June 1990 in the amount 
of $50 was appropriate to the appellant's needs in light of 
the veteran's limited resources and the regulatory criteria.  
In essence, the apportionment was reasonable considering the 
veteran's lack of employment, the amount of his disability 
compensation award and the number of dependents involved.  
Accordingly, the appeal is denied.


ORDER

The appeal is denied.



		
	J. E. DAY
	Member, Board of Veterans' Appeals




 



